IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

C. T., MOTHER OF C. M. F.,              NOT FINAL UNTIL TIME EXPIRES TO
MINOR CHILD,                            FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D16-2299
v.

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Respondent.

___________________________/

Opinion filed June 17, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

C. T., Mother of C. M. F., Minor Child, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, and Rebecca Kapusta, Interim
General Counsel, Florida Department of Children and Families, Tallahassee, for
Respondent (no appearances).




PER CURIAM.

      The petition for belated appeal is denied without prejudice to the petitioner filing

a petition for writ of habeas corpus in the trial court. See B.K. v. State, Dep’t of

Children and Families, 984 So. 2d 621 (Fla. 2d DCA 2008).

ROWE, KELSEY, and JAY, JJ., concur.